UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6600


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HARRINGTON CAMPBELL,

                Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:07-cr-00232-CCB-1; 1:13-cv-00670-CCB)


Submitted:   July 29, 2014                 Decided:   August 1, 2014


Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Harrington Campbell, Appellant Pro Se. Christopher John Romano,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Harrington          Campbell     seeks      to    appeal       the    district

court’s    orders        dismissing     as   untimely        his    28   U.S.C.        § 2255

(2012) motion and denying his Fed. R. Civ. P. 59(e) motion.                                 The

orders    are    not     appealable     unless      a   circuit     justice       or    judge

issues      a      certificate          of       appealability.              28        U.S.C.

§ 2253(c)(1)(B) (2012).              A certificate of appealability will not

issue     absent       “a    substantial     showing         of    the   denial        of    a

constitutional right.”              28 U.S.C. § 2253(c)(2) (2012).                When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating       that   reasonable       jurists        would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see      Miller-El   v.   Cockrell,       537    U.S.    322,       336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                               Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Campbell has not made the requisite showing.                           Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We    dispense     with      oral   argument      because     the    facts       and    legal



                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3